AMENDMENT NO. 3 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD SCOTTSDALE FUNDS This Amendment No. 3 (the Amendment) to the Amended and Restated Agreement and Declaration of Trust of Vanguard Scottsdale Funds (the Trust) amends, effective May 21, 2010, the Amended and Restated Agreement and Declaration of Trust of the Trust dated as of November 19, 2008, as amended (the Agreement). By resolutions adopted at a meeting of the Trusts Board of Trustees (the Board) on May 21, 2010, the Board approved this Amendment. Under Article VIII, Section 4 of the Agreement, this Amendment may be executed by a duly authorized officer of the Trust. Whereas , the Trust desires to amend the Agreement to reflect the addition of the following series: Vanguard Russell 1000 Index Fund, Vanguard Russell 1000 Value Index Fund, Vanguard Russell 1000 Growth Index Fund, Vanguard Russell 2000 Index Fund, Vanguard Russell 2000 Value Index Fund, Vanguard Russell 2000 Growth Index Fund, and Vanguard Russell 3000 Index Fund; Now, therefore , the Agreement is hereby amended as follows: 1. Schedule A of the Agreement is hereby amended and restated to read in its entirety as set forth on Exhibit 1 to this Amendment. 2. All references in the Agreement to the Amended Declaration of Trust or Declaration of Trust shall mean the Agreement as amended by this Amendment. 3. Except as specifically amended by this Amendment, the Agreement is hereby confirmed and remains in full force and effect. In Witness Whereof , the undersigned, a duly authorized officer of the Trust, has executed this Amendment as of June 21, 2010. VANGUARD SCOTTSDALE FUNDS By: /s/ Heidi Stam Name: Heidi Stam Title: Secretary 6/23/2010 2 EXHIBIT 1 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD SCOTTSDALE FUNDS “SCHEDULE A VANGUARD SCOTTSDALE FUNDS SERIES AND CLASSES OF THE TRUST SERIES CLASSES Vanguard Short-Term Government Bond Index Fund ETF, Signal, Institutional Vanguard Intermediate-Term Government Bond Index Fund ETF, Signal, Institutional Vanguard Long-Term Government Bond Index Fund ETF, Signal, Institutional Vanguard Short-Term Corporate Bond Index Fund ETF, Signal, Institutional Vanguard Intermediate-Term Corporate Bond Index Fund ETF, Signal, Institutional Vanguard Long-Term Corporate Bond Index Fund ETF, Signal, Institutional Vanguard Mortgage-Backed Securities Index Fund ETF, Signal, Institutional Vanguard Explorer Value Fund Investor Vanguard Russell 1000 Index Fund Institutional, ETF Vanguard Russell 1000 Value Index Fund Institutional, ETF Vanguard Russell 1000 Growth Index Fund Institutional, ETF Vanguard Russell 2000 Index Fund Institutional, ETF Vanguard Russell 2000 Value Index Fund Institutional, ETF Vanguard Russell 2000 Growth Index Fund Institutional, ETF Vanguard Russell 3000 Index Fund Institutional, ETF” 3 AMENDMENT NO. 2 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD SCOTTSDALE FUNDS This Amendment No. 2 (the “Amendment”) to the Amended and Restated Agreement and Declaration of Trust of Vanguard Scottsdale Funds (the “Trust”) amends, effective December 18, 2009, the Amended and Restated Agreement and Declaration of Trust of the Trust dated as of November 19, 2008, as amended (the “Agreement”). By resolutions adopted at a meeting of the Trust’s Board of Trustees (the “Board”) on December 18, 2009, the Board approved this Amendment. Under Article VIII, Section 4 of the Agreement, this Amendment may be executed by a duly authorized officer of the Trust. Whereas, the Trust desires to amend the Agreement to reflect the addition of Vanguard Explorer Value Fund, a new series of the Trust; Now, therefore, the Agreement is hereby amended as follows: 4. Schedule A of the Agreement is hereby amended and restated to read in its entirety as set forth on Exhibit 1 to this Amendment. 5. All references in the Agreement to the “Amended Declaration of Trust” or “Declaration of Trust” shall mean the Agreement as amended by this Amendment. 6. Except as specifically amended by this Amendment, the Agreement is hereby confirmed and remains in full force and effect.
